UNITED STATES COURT OF APPEALS
                    FOR THE SEVENTH CIRCUIT
                       Chicago, Illinois 60604


                               January 27, 2006


               Hon. JOEL M. FLAUM, Chief Judge

               Hon. WILLIAM J. BAUER, Circuit Judge

               Hon. RICHARD A. POSNER, Circuit Judge


UNITED STATES OF AMERICA,                             ]
                                                      ] Appeal from the United
                      Plaintiff-Appellant,            ] States District Court for
                        Cross-Appellee,               ] the Northern District of
                                                      ] Illinois, Eastern Division.
Nos. 03-2068 & 04-1377          v.                    ]
                                                      ]
                                                      ] No. 98 CR 946
IVAN EBERHART,                                        ]
                                                      ] James B. Zagel,
                      Defendant-Appellee.             ] Judge.
                        Cross-Appellant.


                                     ORDER

The opinion issued in the above-entitled case on January 10, 2006, is hereby
amended as follows:

       On the first page, first full paragraph, the third line should now read:


       21 U.S.C. § 846 and acquitted of distributing cocaine in violation of